Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 1 of 12 PageID: 1



ELIZABETH YU
Senior Counsel
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
(202) 514-2277

ALLAN B. K. URGENT
Assistant United States Attorney
District of New Jersey
United States Attorney’s Office
970 Broad Street, 7th Floor
Newark, New Jersey 07102
(973) 297-2079

                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       )    Civil Action No.
                                           )
THE SHERWIN-WILLIAMS COMPANY,              )    COMPLAINT
                                           )
                  Defendant.               )
__________________________________________)

               The United States of America, by authority of the Attorney General of the United

States and through the undersigned attorney, acting at the request of the Regional Counsel of the

United States Environmental Protection Agency (“EPA”) for Region II, files this complaint and

alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action brought against The Sherwin-Williams Company under

Sections 106 and 107 of the Comprehensive Environmental Response, Compensation, and
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 2 of 12 PageID: 2



Liability Act, as amended, (“CERCLA”), 42 U.S.C. §§ 9606, 9607. In this action, the United

States seeks (a) the recovery of unreimbursed costs incurred through September 30, 2017, by the

United States in response to releases and threatened releases of hazardous substances into the

environment at or from the Sherwin-Williams/Hilliards Creek Superfund Site, the Route 561

Dump Site, and the United States Avenue Burn Superfund Site in Gibbsboro and Voorhees, New

Jersey (collectively, the “Sites”), other than costs that are to be reimbursed under previously

entered into administrative orders on consent, and (b) the performance by The Sherwin-Williams

Company of the response actions selected by EPA in the September 29, 2017 Record of Decision

for the remediation of soils and sediments at the United States Avenue Burn Superfund Site.

                                     JURISDICTION AND VENUE

        2.      This Court has jurisdiction over the subject matter of this action and over the

parties under 28 U.S.C. §§ 1331 and 1345 and Sections 106, 107, and 113(b) of CERCLA, 42

U.S.C. §§ 9606, 9607, and 9613(b).

        3.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and Section

113(b) of CERCLA, 42 U.S.C. § 9613(b), because the releases or threatened releases of

hazardous substances that gave rise to these claims occurred in this district, and because the Sites

are located in this district.

                                              DEFENDANT

        4.      The Sherwin-Williams Company (“Sherwin-Williams”) is an Ohio corporation,

and its principal place of business is in Cleveland, Ohio.

        5.      Sherwin-Williams is a “person” as defined in Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).




                                                  2
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 3 of 12 PageID: 3



       6.      At relevant times, Sherwin-Williams conducted operations relating to paint and

varnish manufacturing at the Sites and owned property within the Sites, including the area where

paints and varnishes were manufactured.

                                      SITES DESCRIPTION

       7.      The Sherwin-Hilliards Creek Superfund Site (“SW/HC Site” or “Hilliards Creek

Site”), in Gibbsboro and Voorhees, New Jersey, includes, but is not limited to, the Former

Manufacturing Plant (“FMP”) area, Hilliards Creek, and Kirkwood Lake. The approximately

20-acre FMP area of the Hilliards Creek Site is located in the vicinity of Foster Avenue,

Clementon-Gibbsboro Road, and United States Avenue, in Gibbsboro, New Jersey. The FMP

area consists of commercial structures and undeveloped land and includes the southern portion of

Silver Lake. Hilliards Creek flows from Silver Lake through the FMP area, continues

downstream through residential and undeveloped areas, and then empties into Kirkwood Lake.

Kirkwood Lake, located in Voorhees, New Jersey, is approximately 25 acres, with residential

properties located along its northern shore.

       8.      The Route 561 Dump Site (“Dump Site”), in Gibbsboro, New Jersey, is

approximately eight acres and is located about 700 feet to the southeast of the FMP area. A

small creek named the White Sand Branch flows through the Dump Site towards the United

States Avenue Burn Superfund Site.

       9.      The United States Avenue Burn Superfund Site (“Burn Site”), in Gibbsboro, New

Jersey, is approximately 19 acres and is located directly south and east of the FMP area. It

includes a portion of the White Sand Branch, a portion of a small creek named Honey Run

Brook, and Bridgewood Lake. Bridgewood Lake flows into Hilliards Creek.




                                                3
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 4 of 12 PageID: 4




                               STATUTORY BACKGROUND

       10.    CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other

pollutants and contaminants, and for funding the costs of such abatement and related

enforcement activities, which are known as “response” actions, 42 U.S.C. §§ 9604(a), 9601(25).

       11.    Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1), provides:

              Whenever (A) any hazardous substance is released or there is a
              substantial threat of such a release into the environment, or (B)
              there is a release or substantial threat of release into the
              environment of any pollutant or contaminant which may present an
              imminent and substantial danger to the public health or welfare,
              the President is authorized to act, consistent with the national
              contingency plan, to remove or arrange for the removal of, and
              provide for remedial action relating to such hazardous substance,
              pollutant, or contaminant at any time (including its removal from
              any contaminated natural resource), or take any other response
              measure consistent with the national contingency plan which the
              President deems necessary to protect the public health or welfare
              or the environment. . . .

       12.    Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:

              Notwithstanding any other provision or rule of law, and subject
              only to the defenses set forth in subsection (b) of this Section –

              (1)     the owner and operator of a vessel or a facility, [and]

              (2)     any person who at the time of disposal of any hazardous
                      substance owned or operated any facility at which such
                      hazardous substances were disposed of,

                                            *   *    *

              shall be liable for –

              (A)     all costs of removal or remedial action incurred by the
                      United States Government . . . not inconsistent with the
                      National Contingency Plan . . .


                                                4
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 5 of 12 PageID: 5



       13.     Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), the United States is also

authorized to seek injunctive relief necessary to abate the imminent and substantial

endangerment to the public health or welfare, or the environment, that may result from an actual

or threatened release of a hazardous substance at or from a facility.

                                     GENERAL ALLEGATIONS

       14.     The FMP area in Gibbsboro, New Jersey, was originally developed in the 1800s

for use as a sawmill and then a grain mill. In 1851, John Lucas & Company, Inc. (“Lucas”)

purchased the property and converted the mill into a paint and varnish manufacturing facility.

       15.     Sherwin-Williams purchased Lucas in the early 1930s and expanded operations at

the facility. Sherwin-Williams continued to operate the paint and varnish manufacturing facility

until 1978. Various products were manufactured at the facility, including dry colorants,

varnishes, lacquers, resins, and oil-based and water-based (emulsion) paints. Historic features at

the FMP area included production and warehouse buildings, a railroad line spur, above-ground

storage tanks, drum storage areas, and wastewater lagoons.

       16.     In its operations at the Hilliards Creek Site, Sherwin-Williams used numerous

substances that are hazardous substances within the meaning of Section 101(14) of CERCLA, 42

U.S.C. § 9601(14) (“hazardous substances”), including, but not limited to, lead and arsenic, and

disposed of wastes containing such hazardous substances.

       17.     Sherwin-Williams disposed of wastes generated from the manufacturing plant

containing hazardous substances, including, but not limited to, lead and arsenic, in Hilliards

Creek, which runs through the FMP area, and in wastewater lagoons in the FMP area.

       18.     The Hilliards Creek Site, including the FMP area, is a “facility” within the

meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).



                                                 5
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 6 of 12 PageID: 6



        19.    Contamination with hazardous substances, including, but not limited to, lead and

arsenic, has been found at the Hilliards Creek Site, including, but not limited to, the FMP area,

Hilliards Creek, Kirkwood Lake, and some residences in close proximity to the FMP area or

within the floodplain of Hilliards Creek or Kirkwood Lake. There has been, and continues to be,

a “release” or a “threatened release” of “hazardous substances” into the “environment” at or from

the Hilliards Creek Site, as those terms are defined in Section 101 of CERCLA, 42 U.S.C. §

9601.

        20.    In the course of its operations, Sherwin-Williams also disposed of wastes that

contained hazardous substances, including, but not limited to, lead and arsenic, at the Dump Site,

which neighbors the FMP area. The Dump Site was used to dispose of paint wastes from the

FMP.

        21.    The Dump Site is a “facility” within the meaning of Section 101(9) of CERCLA,

42 U.S.C. § 9601(9).

        22.    Contamination with hazardous substances, including, but not limited to, lead and

arsenic, has been found at the Dump Site and in two residences in close proximity to the main

Dump Site property. There has been, and continues to be, a “release” or a “threatened release”

of “hazardous substances” into the “environment” at or from the Dump Site, as those terms are

defined in Section 101 of CERCLA, 42 U.S.C. § 9601.

        23.    In the course of its operations, Sherwin-Williams also disposed of wastes that

contained hazardous substances, including, but not limited to, lead and arsenic, at the Burn Site,

which neighbors the FMP area. The burn area portion of the Burn Site was used to dispose of

and burn paint wastes from the FMP area. The landfill portion of the Burn Site was used for the

storage of sludge from the FMP’s wastewater treatment system. The railroad track area of the



                                                 6
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 7 of 12 PageID: 7



Burn Site, which is currently an abandoned railroad line, was previously used by Sherwin-

Williams to transport materials to and from the FMP.

       24.     The Burn Site is a “facility” within the meaning of Section 101(9) of CERCLA,

42 U.S.C. § 9601(9).

       25.     Contamination with hazardous substances, including, but not limited to, lead and

arsenic, has been found at the Burn Site. There has been, and continues to be, a “release” or a

“threatened release” of “hazardous substances” into the “environment” at or from the Burn Site,

as those terms are defined in Section 101 of CERCLA, 42 U.S.C. § 9601.

       26.     Sherwin-Williams ceased operations at the FMP in 1977-78. It sold the FMP area

property to a private developer in 1981.

       27.     In the mid to late 1990s, the New Jersey Department of Environmental Protection

(“NJDEP”) requested that EPA undertake enforcement, oversight, and other responsibilities with

regard to the Sites.

       28.     Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, the Burn Site was listed

on the CERCLA National Priorities List (“NPL”), codified at 40 C.F.R. Part 300, Appendix B,

by publication in the Federal Register on July 22, 1999, 63 F.R. 51882. The Hilliards Creek Site

was listed on the NPL by publication in the Federal Register on March 19, 2008, 73 F.R. 14719.

       29.     In 1999, EPA and Sherwin-Williams entered into an administrative order on

consent (“AOC”) for Sherwin-Williams to conduct, subject to EPA oversight, Remedial

Investigation and Feasibility Study (“RI/FS”) work for the Sites (EPA Region 2 AOC Index No.

II CERCLA-02-00-2035) (“RI/FS AOC”).

       30.     EPA is addressing the cleanup of the Sites in several phases called operable units

(“OUs”).



                                                7
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 8 of 12 PageID: 8



       31.     In 2017, Sherwin-Williams completed an RI/FS for soil and sediment

contamination at the Burn Site. EPA selected a remedy for soil and sediment contamination at

the Burn Site in a Record of Decision executed on September 29, 2017 (“Burn Site OU2 ROD”).

The selected Burn Site OU2 remedy includes excavation, transportation, and disposal of certain

contaminated soils and sediments, installation of engineering controls including vegetated soil

covers in the Burn Site fenced area, restoration and revegetation in the White Sand Branch and

Honey Run Brook flood plain, stream bank revegetation and restoration, and institutional

controls at the Burn Site.

       32.     Sherwin-Williams is obligated under the RI/FS AOC to complete the RI/FS work

for the Sites, which at this time EPA has divided into three additional OUs. These are an OU

focused on Hilliards Creek Site soil and sediment contamination, an OU focused on the surface

waterbodies at the Sites, and an OU focused on groundwater contamination pertaining to the

Hilliards Creek Site. After the RI/FS for each additional OU is completed, EPA plans to select

the remedy in a ROD. The following three RODs are planned at this time: SW/HC Site Soils

ROD; Waterbodies ROD; and SW/HC Site Groundwater ROD. EPA may later determine that

further OUs are necessary.

       33.     In undertaking response actions to address the release or threat of release of

hazardous substances at the Sites, the United States has incurred and will continue to incur

“response costs” as defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25), with respect

to “removal” or “remedial” action as defined in Section 101(23) and (24) of CERCLA, 42 U.S.C.

§ 9601(23) and (24).

       34.     The United States has incurred at least $2,020,071 through September 30, 2017,

in response costs with respect to the Sites that have not been reimbursed.



                                                 8
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 9 of 12 PageID: 9



       35.     The response costs incurred by the United States in connection with the Sites

were incurred in a manner not inconsistent with the National Contingency Plan promulgated

pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, and codified at 40 C.F.R. Part 300.

                                     FIRST CLAIM FOR RELIEF

                                Cost Recovery under CERCLA Section 107

       36.     Paragraphs 1 through 35 are re-alleged and incorporated herein by reference.

       37.     Sherwin-Williams is liable under Section 107(a)(2) of CERCLA, 42 U.S.C. §

9607(a)(2), as a person who owned or operated facilities at a time of disposal of hazardous

substances at each such facility, from which there has been a release or threat of release of

hazardous substances at the Sites, for response costs incurred by the United States in connection

with each of the Sites.

       38.     Sherwin-Williams owns at least one property at the Sites, from which there has

been a release or threat of release of hazardous substances. Sherwin-Williams is also liable

under Section 107(a)(1), 42 U.S.C. § 9607(a)(1), with respect to property Sherwin-Williams

owns at the Sites.

       39.     Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Sherwin-Williams

is liable to the United States for response costs incurred by the United States, including

enforcement costs and interest, relating to the Sites, that have not been reimbursed.

       40.     The United States is entitled to a declaratory judgment on liability against

Sherwin-Williams, pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), that will

be binding in any subsequent action to recover further response costs incurred by the United

States with respect to the Sites.




                                                 9
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 10 of 12 PageID: 10



                                     SECOND CLAIM FOR RELIEF

                                Injunctive Relief under CERCLA Section 106(a)

       41.       Paragraphs 1 through 40 are re-alleged and incorporated herein by reference.

       42.       EPA has determined that the actual and threatened releases of hazardous

substances, including, but not limited to, lead and arsenic, at or from the Burn Site in connection

with its soils and sediments may constitute an imminent and substantial endangerment to public

health or welfare or the environment.

       43.       Implementation of the response actions selected in the Burn Site OU2 ROD is

necessary to abate the danger to public health or welfare and the environment posed by the actual

and threatened releases of hazardous substances, including, but not limited to, lead and arsenic,

at or from the Burn Site in connection with its soils and sediments.

       44.       Sherwin-Williams is liable for the performance of the response actions selected in

the Burn Site OU2 ROD under Sections 106(a) and 107(a) of CERCLA, 42 U.S.C. §§ 9606(a),

9607(a).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, the United States respectfully requests that this Court:

       a. Enter judgment in favor of the United States and against Sherwin-Williams, under

             Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for unreimbursed response costs

             incurred by the United States relating to the Sites, other than costs that are to be

             reimbursed under previously entered into administrative orders on consent (the RI/FS

             AOC and the Dump Site AOC), including enforcement costs and prejudgment

             interest;




                                                   10
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 11 of 12 PageID: 11



      b. Enter a declaratory judgment on Sherwin Williams’ liability that will be binding in

         any subsequent action for recovery of further response costs relating to the Sites,

         under Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2);

      c. Enter an order under Section 106 of CERCLA, 42 U.S.C. § 9606, requiring Sherwin-

         Williams to perform the remedial design and remedial action selected in the Burn Site

         OU2 ROD;

      d. Award the United States its costs and fees in this action;

      e. Grant such other and further relief as the Court deems just and proper.

                                    Respectfully submitted,

                                    JEFFREY BOSSERT CLARK
                                    Assistant Attorney General
                                    Environment and Natural Resources Division
                                    United States Department of Justice
                                    Washington, D.C. 20530

                                    s/ Elizabeth Yu__________
                                    ELIZABETH YU
                                    Senior Counsel
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    United States Department of Justice
                                    P.O. Box 7611, Ben Franklin Station
                                    Washington, DC 20044-7611
                                    (202) 514-2277
                                    elizabeth.yu@usdoj.gov

                                    CRAIG CARPENITO
                                    United States Attorney
                                    District of New Jersey

                                    ALLAN B. K. URGENT
                                    Assistant United States Attorney
                                    District of New Jersey
                                    United States Attorney’s Office
                                    970 Broad Street, 7th Floor
                                    Newark, New Jersey 07102
                                    (973) 297-2079


                                              11
Case 1:19-cv-01907-JHR-KMW Document 1 Filed 01/30/19 Page 12 of 12 PageID: 12



OF COUNSEL:

CLARA BEITIN
Office of Regional Counsel
U.S. Environmental Protection Agency, Region II
290 Broadway, 17th Floor
New York, NY 10007-1855
(212) 637-4382




                    CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

        In accordance with 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
matter in controversy in the foregoing Complaint is not the subject of any other action pending in
any court, or any pending arbitration or administrative proceeding.


                                     s/ Elizabeth Yu__________
                                     ELIZABETH YU
                                     Senior Counsel
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611, Ben Franklin Station
                                     Washington, DC 20044-7611
                                     (202) 514-2277
                                     elizabeth.yu@usdoj.gov




                                                12
                 Case 1:19-cv-01907-JHR-KMW Document 1-1 Filed 01/30/19 Page 1 of 2 PageID: 13
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    THE SHERWIN-WILLIAMS COMPANY

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Cuyahoga County, Ohio
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Jason Perdion, Assistant General Counsel, The Sherwin-Williams
Elizabeth Yu, Attorney, U.S. Department of Justice, ENRD/EES,                                               Company, 101 W. Prospect Ave., Cleveland Ohio 44115
P.O. Box 7611, Washington, D.C. 20044 (202) 514-2277                                                        (216) 515-7343

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 USC 9606, 9607
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for performance of response actions and for cost recovery
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/30/2019                                                              s/ Elizabeth Yu
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
               Case 1:19-cv-01907-JHR-KMW Document 1-1 Filed 01/30/19 Page 2 of 2 PageID: 14
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
